           Case 6:19-cv-00532-ADA Document 18 Filed 11/14/19 Page 1 of 4



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

 Uniloc 2017 LLC

                  Plain tiff

V.                                                                  Case No. 6:19-cv-532-ADA

 Apple Inc.,
                                                                    Jury Trial Demanded
                  Defendant




                                     AGREED SCHEDULING ORDER

         On October 30, 2019, the Court conducted a conference in the above entitled and

numbered case. All parties appeared through counsel. As a result of such hearing, and pursuant

to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the following schedule

will govern deadlines up to and including the trial in this matter:

Deadline                               Item

October 21, 2019                       Plaintiff serves preliminary infringement' contentions in the
                                       form of a chart setting forth where in the accused product(s)
                                       each element of the asserted claim(s) are found. Plaintiff shall
                                       also identify the earliest priority date (i.e. the earliest date of
                                       invention) for each asserted claim and produce: (1) all
                                       documents evidencing conception and reduction to practice for
                                       each claimed invention, and (2) a copy of the file history for
                                       each patent in suit.

November 13, 2019                      Deadline for Motions to Transfer




 The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
the amendment is based on material identified after those preliminary contentions were served and should do so
reasonably upon identifying any such material. Any amendment to add claims requires leave of court so that the
Court can address any scheduling issues.
         Case 6:19-cv-00532-ADA Document 18 Filed 11/14/19 Page 2 of 4



December 18, 2019         Defendant serves preliminary invalidity contentions in the
                          form of (1) a chart setting forth where in the prior art
                          references each element of the asserted claim(s) are found, (2)
                          an identification of any limitations the Defendant contends are
                          indefinite or lack written description under section 112, and (3)
                          an identification of any claims the Defendant contends are
                          directed to ineligible subject matter under section 101.
                          Defendant shall also produce (1) all prior art referenced in the
                          invalidity contentions, (2) technical documents, including
                          software where applicable, sufficient to show the operation of
                          the accused product(s), and (3) summary, annual sales
                          information for the accused product(s) for the prior two years,
                          unless the parties agree to some other timeframe.

January 8, 2020           Parties exchange claim terms for construction.

January 17, 2020          Parties exchange proposed claim constructions.

January 24, 2020          Parties disclose extrinsic evidence. The partics shall disclose
                          any extrinsic evidence, including the identity of any expert
                          witness they may rely upon with respect to claim construction
                          or indefiniteness. With respect to any expert identified, the
                          parties shall also provide a summary of the witness's expected
                          testimony including the opinions to be expressed and a general
                          description of the basis and reasons therefore. A failure to
                          summarize potential expert testimony in a good faith,
                          informative fashion may result in the exclusion of the
                          proffered testimony. With respect to items of extrinsic
                          evidence, the parties shall identify each such item by
                          production number or produce a copy of any such item if not
                          previously produced.

January 29, 2020          Deadline to meet and confer to narrow terms in dispute and
                          exchange revised list of terms/constructions.

February 5, 2020          Parties file Opening claim construction briefs, including any
                          arguments that any claim terms are indefinite.

February 26, 2020         Parties file Responsive claim construction briefs.

March 11, 2020            Parties file Reply claim construction briefs.

March 18, 2020            Parties submit Joint Claim Construction Statement and
                          consolidated briefing collated by Opening, Response, and
                          Reply in Microsoft Word format. Absent agreement of the
                          parties, the Plaintiff shall be responsible for the timely
         Case 6:19-cv-00532-ADA Document 18 Filed 11/14/19 Page 3 of 4



                          submission of this and other Joint filings.

April 24, 2020            Markman Hearing at 9:30 a.m.

May 1, 2020               Fact Discovery opens; deadline to serve Initial Disclosures per
                          Rule 26(a).

June 5, 2020              Deadline to add parties.

June 19, 2020             Deadline to serve Final Infringement and Invalidity
                          Contentions.

July 17, 2020             Deadline to amend pleadings. A motion is not required unless
                          the amendment adds patents or claims.

October 9, 2020           Close of Fact Discovery.

October 16, 2020          Opening Expert Reports.

November 13, 2020         Rebuttal Expert Reports.

December 4, 2020          Close of Expert Discovery.

December 11, 2020         Deadline to meet and confer to discuss narrowing the number
                          of claims asserted and prior art references at issue. The parties
                          shall file a report within 5 business days regarding the results
                          of the meet and confer.

December 18, 2020         Dispositive motion deadline and Daubert motion deadline.

January 6, 2021           Serve Pretrial Disclosures (jury instructions, exhibit lists,
                          witness lists, discovery and deposition designations).

January 19, 2021          Serve objections to pretrial disclosures/rebuttal disclosures.

January 25, 2021          Serve objections to rebuttal disclosures and File Motions in
                          limine.

February 3, 2021          File Joint Pretrial Order and Pretrial Submissions (jury
                          instructions, exhibits lists, witness lists, discovery and
                          deposition designations); file oppositions to motions in liinine.

February 10, 2021         Deadline to meet and confer regarding remaining objections
                          and disputes on motions in limine
         Case 6:19-cv-00532-ADA Document 18 Filed 11/14/19 Page 4 of 4



3 business days before Final     File joint notice identifying remaining objections to pretrial
Pretrial Conference.             disclosures and disputes on motions in limine.

February 19, 2021 (or as         Final Pretrial Conference. The Court expects to set the Pretrial
soon as practicable)             Conference within 2-4 weeks of the trial date.

February 26, 2021 March          Jury Selection/Trial. The Court expects to set this date at the
19, 2021 (or as soon as          conclusion of the Markman Hearing.
practicable)



       SIGNED this                   day of                                        ,20___




                                                  62La\
                                              ALAN D ALBRIGHT
                                                                                        ,




                                              UNITED STATES DISTRICT JUDGE

AGREED:

By:       /s/ William E. Davis, III                   By:      /s/JohnM Guaragna
       William E. Davis, III                                  John M. Guaragna
       Texas Bar No. 24047416                                 Texas Bar No. 24043308
       bdavis@davisfirm.com                                   John. guaragna@dlapiper.com
       THE DAVIS FIRM, PC                                     DLA Piper LLP (US)
       213 N. Fredonia Street, Suite 230                      401 Congress Avenue, Suite 2500
       Longview, Texas 75601                                  Austin, Texas 78701
       Phone: (903) 230-9090                                  Phone: 512.457.7000
       Fax: (903) 230-9661                                    Fax: 512.457.7001

       Attorneys for Plaintiff                                Attorneys for Defendant

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing proposed order has been
served on all counsel of record this 13thi day of November, 2019 via the Court's electronic filing
system.
                                                  /s/ William E. Davis, III
                                               William E. Davis, III
